Citation Nr: 0531884	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-11 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, a brother of the veteran (MM), and a sister of the 
veteran (NG)


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty during World War II.  He 
died on July [redacted], 1998.  The appellant is his niece and the 
executrix of his estate.  MM, a brother of the veteran, is 
the appellee.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
disallowed the appellant's claim that the veteran's estate, 
and not the appellee, was the rightful beneficiary of the 
proceeds of the veteran's NSLI policy. 

The appellant in this case is appealing from the ROIC's 
determination that another individual (the appellee) was 
properly recognized as the beneficiary of the veteran's NSLI 
policy.  As such this is a "contested" claim.

In April 2005, the matter was remanded so that a hearing 
could be scheduled.  Both the appellant and the appellee 
testified before the Board in August 2005.


FINDINGS OF FACT

1.  In a form signed May 15, 1962, the veteran designated PM 
(a brother) as the principal beneficiary of the proceeds of 
his NSLI policy, with GM (another brother) as the contingent 
beneficiary.

2.  PM and GM died in March 1971 and October 1987, 
respectively.

3.  In his last will and testament, signed in May 1990, the 
veteran named the appellant as the executrix of his will and 
devised to her the remainder of his estate.

4.  On May 6, 1998, the veteran signed the most recent VA 
Form 29-336, Designation of Beneficiary, identifying MM as 
the sole principal beneficiary of his NSLI policy, with NG as 
contingent beneficiary.  

5.  At the time that the veteran signed the change of 
beneficiary form on May 6, 1998, he had the mental capacity 
to comprehend the nature and significance of his act, 
recognize the object of his bounty, and appreciate the 
consequences of his act, uninfluenced by any mental 
delusions.

6.  The change of beneficiary made by the veteran on May 6, 
1998, was not the result of undue influence.


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on May 6, 1998, when he named 
the appellee as the sole principal beneficiary of his NSLI 
policy.  38 U.S.C.A. §§ 1917, 5107 (West 2002);  38 C.F.R. §§ 
3.355, 8.19 (2005). 

2.  The appellant is not the last-named principal beneficiary 
of the veteran's NSLI policy and is not entitled to the 
proceeds of such policy.  38 U.S.C.A. § 1917 (West 2002); 38 
C.F.R. § 8.19 (2005) (previously § 8.22, redesignated in 
February 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions; records showing medical 
treatment the veteran received during the pertinent time; the 
May 1998 VA Form 29-336, Designation of Beneficiary; a 
questionnaire filled out by the witness who signed the May 
1998 VA Form 29-336; statements from physicians and a nurse 
who treated the veteran during the pertinent time; and a 
transcript of the August 2005 hearing.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, each 
piece of evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with regard to the claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

LAW

VA law provides that an NSLI policy is a contract between the 
veteran and the Federal Government which assigns legally 
binding duties and responsibilities to each party.  The 
veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  A change of beneficiary to be effective must 
be made by notice in writing signed by the insured and 
forwarded to VA by the insured or the insured's designated 
agent, and must contain sufficient information to identify 
the insured.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2005) (previously § 8.22, redesignated in February 
2000).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th  
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997). 

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent. 
Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. 
App. 388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 
(1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, or designations or changes of option, the 
following considerations will apply:

(a) Testamentary capacity is that degree of 
mental capacity necessary to enable a person 
to perform a testamentary act. This, in 
general, requires that the testator reasonably 
comprehend the nature and significance of his 
act, that is, the subject and extent of his 
disposition, recognition of the object of his 
bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion 
as to the property or persons involved.

(b) Due consideration should be given to all 
facts of record, with emphasis being placed on 
those facts bearing upon the mental condition 
of the testator (insured) at the time or 
nearest the time he executed the designation 
or change.  In this connection, consideration 
should be given to lay as well as medical 
evidence.

(c) Lack of testamentary capacity should not 
be confused with insanity or mental 
incompetence. An insane person might have a 
lucid interval during which he would possess 
testamentary capacity. On the other hand, a 
sane person might suffer a temporary mental 
aberration during which he would not possess 
testamentary capacity. There is a general but 
rebuttable presumption that every testator 
possesses testamentary capacity. Therefore, 
reasonable doubts should be resolved in favor 
of testamentary capacity.

38 C.F.R. § 3.355 (2005).

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. United States, 217 F. 
Supp. 220 (D.C. Tex. 1963).  To rebut the presumption of 
testamentary capacity established by section 3.355(c), the 
contestant must show a lack of testamentary capacity by a 
preponderance of the evidence. Elias, 10 Vet. App. at 263.

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a beneficiary designation can be set aside on 
the grounds of undue influence, the contestant must prove (1) 
the existence and exertion of an influence; (2) the effect 
and operation of such influence so as to subvert or overpower 
the mind of the testator at the time of the execution of the 
testament; and (3) the execution of the testament which the 
maker thereof would not have executed except for such 
influence. Id.

ANALYSIS

As a matter of background, the Board notes that records on 
file document the following chain of events.  In 1962, the 
veteran designated PM (a brother) as the principal 
beneficiary of the proceeds of his NSLI policy, with GM 
(another brother) as the contingent beneficiary.  PM died in 
March 1971, and GM passed away in October 1987.  In his last 
will and testament, signed in May 1990, the veteran named the 
appellant as the executrix of his will and devised to her the 
remainder of his estate.  The last will and testament made no 
comment with regard to the veteran's NSLI policy.  The last 
will and testament was kept in the veteran's safe, until it 
was discovered by the appellee, MM (a surviving brother), 
sometime in 1997 or 1998.  At that time the veteran was 
hospitalized with chronic health problems including endstage 
renal disease, peripheral vascular disease, and heart 
disease.  Thereafter, MM prepared for the veteran's 
signature, a VA Form 29-336, Designation of Beneficiary, 
identifying MM as the sole principal beneficiary of his NSLI 
policy, with NG (the veteran's sister) as contingent 
beneficiary.  The veteran signed the VA Form 29-336 on May 6, 
1998, in the presence of his social worker, DFP, LSW, who 
signed the document as a witness.  The document was entered 
and recorded by the VA insurance official on May 11, 1998.  
The veteran died on July [redacted], 1998.  These facts are not in 
dispute.

Pursuant to law the veteran may elect anyone as his 
beneficiary and may change his designation at any time for 
any reason.  All that is required is that the form be in  
writing, signed by the insured, sufficiently identify the 
insured, and delivered to the VA.  38 U.S.C.A. § 1917; 
38 C.F.R. § 8.19.  The May 6, 1998 VA Form 29-336 meets all 
these requirements.  It is evidence of both an intention on 
the part of the veteran to change the beneficiary and an 
overt act done to effectuate that intent.   Consequently, 
that form effectively changes the sole beneficiary to the 
appellee, MM.  See Hammack, supra.  

In contesting such an outcome, the appellant raises three 
arguments.  First and foremost, she asserts that the veteran 
lacked the testamentary capacity to change beneficiaries on 
May 6, 1998, when he signed the form designating a new 
beneficiary.  Second, she alleges that the appellee, the 
veteran's brother, exerted undue influence to cause the 
veteran to change the beneficiary of the insurance policy.  
Finally, she contends that the most recent VA form 
designating a new beneficiary was not properly filled out and 
signed by a proper witness.  We will address these 
contentions in order.

Turning first to the issue of testamentary capacity, the 
Board is well aware that the veteran was frequently found to 
be confused and disoriented with dementia in 1997 and 1998.  
The Board has considered the medical records showing 
treatment during this time, and has given particular 
attention to the following evidence raised by the appellant 
in her arguments:  the May 1997 neurology report in which Dr. 
JMS indicated that the veteran had mild dementia and was not 
competent to handle his own affairs; the report of a May 1997 
psychiatry consultation wherein Dr. RR-F found the veteran's 
judgment and insight into his own illness was poor; and the 
report of a psychiatric consultation, dated March 19, 1998, 
in which Dr. SK found dementia and indicated that the veteran 
was not competent to handle decisions regarding finances or 
health care.  The  appellant argues that these medical 
findings show that the veteran was incompetent and that he 
lacked the testamentary capacity to change the beneficiary of 
his life insurance policy on May 6, 1998.  

The Board acknowledges that the veteran may have been found 
incompetent by treating physicians at certain points in 1997 
and 1998.  However, there is a clear standard for determining 
testamentary capacity, as noted.  The fact that the veteran 
was found to be incompetent does not equate to his not 
possessing testamentary capacity to change his beneficiary on 
a life insurance policy.  The appellant cannot prevail on her 
claim merely on the sole basis that the veteran was found 
incompetent alone.  Rather, she must show that the veteran 
did not have the testamentary capacity to change his 
beneficiary.  

As noted above, VA regulations essentially define 
testamentary capacity as the ability of the testator to 
reasonably comprehend the nature and significance of his act, 
recognize the object of his bounty, and appreciate the 
consequence of his act, uninfluenced by any material 
delusion.  In considering the facts shown by the record, 
emphasis is placed on evidence bearing upon his mental 
condition at the time, or nearest to the time, of execution 
of the designation or change, with consideration given to 
both lay and medical evidence.

It must be stressed that by regulation there is a presumption 
of testamentary capacity and to rebut the presumption the 
preponderance of the evidence must show that the veteran 
lacked testamentary capacity.  Reasonable doubt must be 
resolved in favor of testamentary capacity.  38 C.F.R. § 
3.355.  A medical finding that the veteran was incompetent in 
1997 or 1998, while troubling, does not by itself rebut the 
presumption of testamentary capacity on May 6, 1998.  This is 
only one fact to be considered.  

After consideration of all the facts, it is clear that the 
weight of the evidence (medical and otherwise) indicates that 
on May 6, 1998, the veteran was able to comprehend the 
significance of his actions, recognize the object of his 
bounty, appreciate the consequences of his actions, and was 
not influenced by any material delusions.  The Board places 
great weight on a February 2003 letter from Dr. SK, the VA 
staff psychiatrist who found the veteran not competent on 
March 19, 1998.  In this letter, Dr. SK stated that after 
reviewing the records (including his own March 19, 1998 
finding that the veteran was not competent), he believed that 
the veteran was able to designate his beneficiary on or 
around May 6, 1998.  Dr. SK indicated that the veteran's 
records showed his periods of confusion waxed and waned 
throughout his hospital stay.  The doctor indicated that it 
was common for a dialysis patient to regain his competency 
and make decisions at a later date. The doctor noted that the 
veteran was able to make decisions at a date later than March 
19, 1998, and was competent to sign for his surgery on June 
4, 1998.  Likewise Dr. KVK reviewed the records and concluded 
in a February 2003 letter, that "[i]n the absence of any 
evidence to the contrary in the record and to the best of my 
recollection, I believe that [the veteran] was capable of 
identifying individuals and expressing his desires on or 
around May 6, 1998."  This physician stated that while the 
veteran had intermittent periods of confusion due to renal 
failure, the confusion did not impair his ability to make 
decisions regarding his health care and was limited to time 
and place.  It was noted that the veteran was always able to 
identify his caregivers and visitors and express his desires 
and needs.  Furthermore, staff physician, Dr. HE, concurred 
with this view in his February 2003 statement responding to 
the questions of the Senior Veterans Claims Examiner.  Dr. HE 
noted that the veteran was usually competent and able to make 
decisions about his own medical care except for several 
periods of confusion involving dialysis.

In addition to the retrospective medical opinions attesting 
to the veteran's likely testamentary capacity on May 6, 1998, 
the Board weighs quite heavily the more contemporaneous 
comments from a witness who saw the veteran on that day.  The 
record shows that the person present when the veteran signed 
the change of beneficiary designation on May 6, 1998, was 
DFP, the veteran's social worker.  In a signed statement, 
received in January 2001, DFP responded to questions from the 
Senior Claims Examiner.  He stated that he was the veteran's 
social worker for more than a year prior to his death, that 
he knew the appellee, and that the appellee asked him to act 
as witness to the signing of the Designation of Beneficiary 
form.  He stated that he spent time with the veteran 
regarding this matter and asked the appellee to leave the 
room so the veteran might not be unduly affected by the 
appellee's aggressiveness.  The social worker specifically 
stated that the veteran was frail of health but was able to 
recognize people including the named beneficiary, the 
appellee.  The social worker indicated that the veteran was 
clear as to the person named as beneficiary.  He spoke with 
the veteran to make sure that he both understood and desired 
to have his beneficiary changed to MM.  He further noted that 
the veteran came up with accurate, relevant answers to 
questions and that there was no reason to doubt that the 
veteran was aware of his surroundings.  He indicated that the 
veteran acted of his own free will and was fully aware of the 
option to say "no", that he was not intoxicated or under 
medication, and that he was able to recognize people, recall 
facts, sense the disposition in this case, and assess and 
give opinions regarding his brother's motives.     

The statement of DFP, describes a level of mental clarity at 
the time of the beneficiary designation and during the 
contemporaneous period surrounding the signing that would 
support a finding of testamentary capacity under the 
applicable standard.  If accepted at face value, the 
statement is fatal to the appellant's challenge to the ROIC's 
determination.  

The Board must assess the credibility and weight of this and 
all other evidence to determine its probative value, account 
for which evidence it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board is unable to reject the statement of DFP on the 
basis that it lacked credibility.  While the appellant 
asserted that the ROIC was mistaken in accepting the 
statements of a social worker, DFP, over the March 19, 1998 
finding of incompetence by Dr. SK, the Board points out that 
the statements from DFP do not stand alone.  Rather, DFP's 
statements regarding the veteran's mental state are fully 
supported by the February 2003 letters from three different 
physicians who treated the veteran in or around May 1998 and 
had the opportunity to review all the records to date.  (We 
note that one of the three opinions supporting DFP's 
statements was the revised opinion from Dr. SK.)  

In short, while medical records on file provide compelling 
evidence that the veteran's mental competency was in fact 
diminished in 1997 and 1998, the appellant has not met her 
burden of showing the veteran lacked testamentary capacity on 
May 6, 1998.  In fact, the weight of the medical evidence on 
file supports a finding that the veteran likely did have the 
capacity to change his beneficiary on that date.  

With regard to the appellant's contentions regarding the 
veteran's testamentary capacity, or lack thereof, the Board 
notes that the appellant, as a lay person, may describe 
behavior that she observed, but she cannot provide a 
competent medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since the appellant was not present on May 
6, 1998, when the veteran changed the beneficiary for his 
life insurance, she has no first-hand knowledge of the 
veteran's state of mind at that time or the circumstances 
surrounding the signing of the document.

The appellant also argues that the May 6, 1998, designation 
should be set aside on the basis that it was the product of 
undue influence on the veteran by MM (the veteran's brother 
and appellee).  The appellant relayed an account of how MM 
gained access to the contents of the veteran's safe, found 
his last will and testament, approached the veteran in the 
hospital with a previously filled out Designation of 
Beneficiary form, and pressured the veteran into naming him 
as the beneficiary.  The Federal Courts have provided that a 
beneficiary designation may be invalid if there is undue 
influence or fraud placed upon an insured to change the 
beneficiary of his or her policy.  Generally, undue influence 
which will nullify a change of beneficiary is that influence 
or dominion, as exercised at the time and under the facts and 
circumstances of the case, which destroys the free agency of 
the testator, and substitutes in place thereof, the will of 
another.  Long v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before 
a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which to make thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F.2d 325 (5th Cir. 1969).

The record establishes that the appellee was the veteran's 
brother who visited him regularly over the years.  Their 
contact and the nature of their relationship presented an 
undeniable opportunity for undue influence on the veteran, 
especially in view of his precarious health.  However, the 
Board does not believe that opportunity alone is sufficient 
grounds to overturn a testamentary instrument.  There is no 
direct evidence of demeanor by the appellee or others to 
inappropriately influence the veteran's judgment.  Nor is 
there direct evidence of attempts to influence the veteran's 
actions on the day of the signing of the beneficiary 
designation.  Furthermore, and of great import, the witness 
to the execution of the document, DFP, reported that the 
veteran knew what he was doing and acted of his own free will 
when he signed the form on May 6, 1998.  The social worker 
provided a signed statement indicating that he specifically 
took measures that would relieve the veteran from undue 
influence when he separated the veteran and MM and provided 
the veteran an opportunity to discuss options.  There is no 
reason to doubt the credibility of the social worker's 
statement, and there is no evidence to the contrary.  The 
appellant may believe that the presence of the veteran's 
brother MM, an interested party, somehow created an 
intimidating influence on the veteran, but in the absence of 
corroborating evidence that this was the case, no conclusion 
as to impropriety by any interested party in obtaining the 
veteran's signature can be drawn without resort to 
speculation. 

Finally, the appellant argues that the May 6, 1998 
Designation of Beneficiary was not properly completed because 
it was witnessed and signed by the veteran's social worker 
rather than his attending physician.  In support of this 
argument, she submitted a page printed from the VA Life 
Insurance Program Internet web site that included the 
instruction that if the veteran is incompetent and unable to 
understand the nature of his actions, please have the 
veteran's attending physician witness him sign or mark the 
beneficiary designation form, and attach a letter stating the 
veteran understood his act when he signed the form.  While 
the web site instructions suggested obtaining a doctor's 
signature and statement of mental ability, there is no 
requirement in the law or regulations for a doctor to ever 
sign a beneficiary change. 

The Board concludes that the evidence of record as to the 
veteran's testamentary capacity to execute a beneficiary 
designation on May 6, 1998, does not preponderate in favor of 
the contesting party, and that the presumption of 
testamentary capacity is therefore not rebutted.  See Elias 
v. Brown, 10 Vet. 
App. 259, 262-63 (1997).  In the absence of reasonable proof 
of undue influence, the appellee is the proper beneficiary of 
the veteran's insurance policy.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the Secretary 
of Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of the VCAA to insurance claims, but rulings 
from the Court suggest that it is not applicable.  In Barger 
v. Principi, 16 Vet. App. 132, 138 (2002), the Court held 
that the VCAA is inapplicable to cases involving the waiver 
of recovery of overpayments of benefits because the statute 
at issue in such cases is found in Chapter 53 of Title 38 of 
the United States Code rather than Chapter 51, the Chapter 
changed by the VCAA.  The Court has also held that the VCAA 
did not affect the issue of whether a Federal statute allowed 
the payment of interest on past due VA benefits.  See Smith 
(Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  In the 
absence of applicable judicial precedent, since the 
applicable law regarding insurance is found in Chapter 19 
rather than Chapter 51 of Title 38, the Board has proceeded 
on the working assumption that the provisions of the VCAA do 
not apply to the present claim.  This assumption is 
strengthened by the fact that revisions to 38 U.S.C.A. § 5103 
contained in the recently-enacted Veterans Benefits Act of 
2003 (which was made effective retroactively to November 9, 
2000, the effective date of the VCAA) specifically exempt 
insurance claims from certain notice requirements that apply 
in developing the evidence pursuant to the VCAA.  38 U.S.C. § 
5103(b).  For these reasons, the Board therefore believes 
that it may proceed to issue a decision in this appeal 
without further consideration of the VCAA.  

In any event, the record reflects that the appellant and the 
appellee were provided adequate notification of the 
applicable law, information and evidence necessary to support 
or contest the designation of the proceeds of the policy at 
issue.  The Board also notes that evidence necessary for fair 
adjudication of this particular claim is of record.  The 
applicable notice provisions are met in this case.  All 
evidence needed for a determination in the instant appeal has 
been obtained.  There is no additional notification or 
assistance that would remain to be provided to either party 
if the VCAA were determined to be applicable in this type of 
case.  As such, the Board finds the duty to assist the 
appellant, regardless of the applicability of VCAA, has been 
met.   


ORDER

The appeal to establish entitlement to the proceeds of the 
veteran's NSLI policy is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 
 
 
 

